Citation Nr: 1432045	
Decision Date: 07/17/14    Archive Date: 07/22/14

DOCKET NO.  11-21 058A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for right shoulder disability.

2.  Entitlement to service connection for disability exhibited by bilateral ear aches, including as secondary to hearing loss and tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse



ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran had active military service from October 1972 to March 1975

These matters come before the Board of Veterans' Appeals (Board) from rating decisions issued by the Los Angeles Regional Office (RO) of the Department of Veterans Affairs (VA).  In February and September 2008 rating decisions, the RO determined that new and material evidence had not been submitted and declined to reopen the claim of service connection for a right shoulder disability.  

In an October 2009 rating decision, the RO denied service connection for migraine headaches and bilateral ear aches.  In October 2009, the Veteran filed a notice of disagreement in regards to the denial of service connection for bilateral earaches and migraine headaches.  

A Statement of the Case was issued in August 2011 regarding these two issues.  A September 2011 Report of General Information reveals that the Veteran was advised that VA had not received a Form 9 regarding the issues of service connection for bilateral ear aches and migraine headaches.  In September 2011, the Veteran submitted his substantive appeal (Form 9).  Although he checked that he wanted to appeal all of the issues listed in the SOC, he specifically wrote that the issue was regarding bilateral ear aches.  Also, in an accompanying letter, the Veteran's representative reported that the Form 9 was for the Veteran's pending appeal for bilateral ear aches.  No other communication has been received that may be construed as an appeal to the Board as to service connection for migraine headaches.  See 38 U.S.C.A. §  7105 (West 2002); 38 C.F.R. §§ 20.202, 20.302 (2013) (concerning the requirements to perfect an appeal to the Board).  As such, the only matters currently before the Board are as stated on the title page.  


The Veteran testified before the undersigned at a December 2013 video conference hearing; a transcript of the hearing has been associated with the Veteran's Virtual VA paperless claims file.

The issues of entitlement to service connection for a right shoulder disability and disability exhibited by bilateral ear aches are addressed in the REMAND portion of the decision below and are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify you if further action is required on your part.  


FINDINGS OF FACT

1. In May 1976, the RO denied service connection for a right shoulder disability; the Veteran did not submit a notice of disagreement within one year of notification of that denial, nor was any new and material evidence received during that period. That decision is therefore final.

2. The evidence received since the May 1976 rating decision is neither cumulative nor redundant, and relates to unestablished facts necessary to substantiate the claim of service connection for a right shoulder disability.  


CONCLUSIONS OF LAW

1. The May 1976 rating decision denying service connection for a right shoulder disability is final.  38 U.S.C.A. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2. The evidence received since the May 1976 rating decision is new and material and sufficient to reopen the claim for service connection for a right shoulder disability.  38 U.S.C.A. §§ 5107(b), 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Regarding the claim to reopen service connection for right shoulder disability, as the instant decision reopens that claim and remands for further development, no further discussion of VCAA compliance of that issue is required at this time.

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision, or new and material evidence is received during the appeal period after the decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2013).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108(West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is received during an applicable appeal period following a RO decision (one year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009); 38 C.F.R. §§ 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

The originating agency denied service connection for a right shoulder disability in May 1976 because the separation examination as negative for any chronic disability and there was no current right shoulder abnormality.  The Veteran did not file an appeal and the decision is final.  38  U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

Pertinent new evidence received since the May 1976 rating decision includes VA treatment records from the VA Medical Center (VAMC) in West Los Angeles and the Oxnard Community Based Outpatient Clinic (CBOC), a May 2010 VA examination report, as well as private treatment records from Drs. M.D.B and C.E.H. in addition to multiple treatment records considered in association with his award for Social Security Administration disability benefits and Workers' Compensation claim.  The Veteran and his spouse's testimony from the December 2013 video conference hearing has been associated with his Virtual VA claims file.  This evidence includes a diagnosis and treatment of a right shoulder disability as well as the Veteran's contentions of  having pain, swelling, and tenderness in his right shoulder or clavicle since his in service treatment in 1972.  October 2007 and June 2011 treatment records from Dr. M.D.B noted a history of a right shoulder injury while in the military.  In March 2008 correspondence Dr. C.E.H. reported that the Veteran has had right shoulder pain off and on since service and opined that the Veteran's right shoulder pain, which had evidence of type II arthritis with bones spurs, was a result of his in-service injury that occurred prior to October 1972.  Hence, the additional evidence pertains to an element of the claim that was previously found to be lacking and raises a reasonable possibility of substantiating the claim by suggesting that that the Veteran has a current right shoulder disability that began in service.  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).  This evidence is new and material.  Thus, the claim of service connection for a right shoulder disability is reopened.  38 U.S.C.A. § 5108.


ORDER

As new and material evidence has been received, the claim of service connection for a right shoulder disability is reopened, and the appeal is granted to this extent only.


REMAND

A review of the record reflects that the Veteran had a formal hearing at the Los Angeles RO in June 2010; however transcripts of that hearing have not been associated with either the Veteran's paper or paperless claims file.  

During his December 2013 video conference hearing, the Veteran indicated that his bilateral ear aches were secondary to his service-connected hearing loss and tinnitus.  A new notice letter under the Veterans Claims Assistance Act of 2000 (VCAA) should also be sent to the Veteran regarding service connection for bilateral ear aches on a secondary basis.  

The Veteran has also presented evidence that he had ear aches and ear pain in service. 

In April 2009 correspondence, Dr. C.E.H. reported that the Veteran had severe ear that was precipitated by buzzing in his ear.  While a May 2010 VA examination and addendum provided conflicting findings as to whether or not the Veteran's otalgia and migraine headaches were related to each other, the examiner failed to provide an opinion regarding the association between ear aches or otalgia and the Veteran's service-connected hearing loss and tinnitus.  

Service treatment records include an August 1972 consultation sheet that reflects that the Veteran has a cyst on his neck.  In September 1972, he was seen for a rash on his ears.  In March 1974, he underwent excision of a small nodular cyst on his left ear.  Post service, treatment records from the West Los Angeles VAMC and the Oxnard CBOC dated in June 2009 show treatment for otitis externa with perforation to the bilateral ears and also noted scarring in ears with tinnitus on a psychiatry progress note dated around the same time.  

The Veteran contends that he has developed a right shoulder disability as a result of service.  In a March 2008 statement, he claimed that he hurt his right shoulder area from doing anywhere from 30 to 40 parachute jumps.  During his video conference hearing, he indicated that he was assigned as the guidon bearer, but as time went on, he could no longer carry the flag and was reassigned to different duties.  He has indicated that his right shoulder symptoms have been ongoing since service.  In a July 2008 statement and during the December 2013 video conference hearing, the Veteran's wife claimed that during his time in the Army, after his discharge in 1975, and to date, the Veteran has had complaints regarding his right shoulder.  

The Veteran's service treatment records include an October 1972 treatment record that noted complaints of right shoulder pain, which he noticed upon awakening and when carrying his rucksack or weapon on his back.  The impression was that there was no shoulder abnormality.  A December 1974 separation examination showed that the Veteran's upper extremities; spine, other musculoskeletal; and neurologic systems were normal.  

The Veteran was provided with a VA examination in May 2010, which the examiner opined that based on the time period between service and the recent documentation of rotator cuff tear and limited range of motion, the Veteran's shoulder pain was less likely associated with service condition.  The examiner noted that the Veteran had one episode of shoulder pain with a normal examination as well as a normal examination of the shoulder in 1994.  The examiner indicated that the first documentation regarding the right shoulder was in 1972; however, the Veteran did not receive any treatment in service or anytime afterwards until 2009.  It does not appear that the VA examiner considered the Veteran's entire medical history, including the Veteran's reports as well as treatment relating to his right shoulder prior to 2009.  

A review of the record reflects that the Veteran was diagnosed with a right shoulder disability post service prior to 2009.  The examiner should discuss the private medical records associated with the Veteran's claims for Social Security Administration disability benefits and Workers' Compensation that document multiple injuries on the job involving his shoulder and upper extremities.  In January 1992 correspondence, Dr. L.G.M. noted that the Veteran reported that he developed an onset of pain throughout the posterior aspect of the neck, shoulder, interscapular area, and low back beginning approximately two years ago.  He reported that the only injury he had prior to the onset of symptoms was when he slipped and fell on an office floor.  An October 1992 treatment record from the Tao Chiropractic Clinic revealed a diagnosis of cervical radiculopathy beginning in October 1992 while working for the Rio School District.  A May 1993 report from Dr. A.R.B. noted a history provided by the Veteran of sustaining a continuous trauma to his low back, neck, and knee from 1989 to the present.  In March 1995, the Veteran was treated by Dr. R.R. for complaints of right shoulder pain of four week duration.  He was diagnosed with sclerosis of the greater tuberosity near the insertion of the supraspinatus tension; type II acromion with a small subacromial osteophyte; and right subacromial bursitis.  

In a May 1994 Supplemental Report Review of Records, Dr. L.G.W. found that regarding the Veteran's upper extremity complaints, including right lateral epicondylitis, vague arthritic complaints in both upper extremities, and ulnar nerve irritability at the elbow, this represented continuous trauma divided between two employers, the Rio School District and the Red Lobster.  A December 1994 orthopedic evaluation by Dr. T.A.A. noted that the Veteran was a line supervisor at the Red Lobster and a food service manager at the Rio School District.  Dr. T.A.A. noted that the Veteran's job duties at the school district involved a great deal of pushing and pulling trays, lifting objects that weighed between 30 to 45 pounds, and standing for long periods of time.  These activities appeared to exacerbate his cervical and lumbar pain, as well as his elbow symptoms.  A February 1996 evaluation from Dr. S.L.G. noted the Veteran's history of experiencing continuous trauma from standing and lifting while on the job, handling weight from 5 to 50 pounds, and medical records noting an actual fall off of a table in 1988.  The Veteran reported constant slight to moderate, mid-posterior cervical pain that radiated to his shoulder, which was aggravated by lifting, pushing, pulling, twisting, and turning.  

Also, treatment records from Dr. M.D.B. beginning in October 2007 reported a history of the Veteran injuring his right shoulder in the 1970's while in service, and included an assessment of impingement with acromioclavicular arthritis of the right shoulder.  VA treatment records dated in October 2009 show that the Veteran was involved in a recent motor vehicle accident that aggravated his right shoulder pain.  

The examiner should also consider the March 2008 statement from Dr. C.E.H. noting that the Veteran continued to have right shoulder pain on and off for years as well as Dr. C.E.H.'s opinion that the Veteran's right shoulder pain, which now had evidence of type II arthritis with bone spurs, was a result of an in-service injury that occurred prior to October 24, 1972.  Dr. C.E.H. also reported that that the Veteran's October 1972 service treatment record should have reported a three week history of pain and hyperesthesia instead of a three year history.  

In correspondence received in June 2011, the Veteran contended that near the end of October, he re-enlisted to Fort Ord, California to the "BCT COMMITTEE GROUP" as a weapons instructor so the he would not have to deal with the physical demands placed on him at Fort Bragg.  He indicated that he could no longer perform duties that placed weight on his right clavicle.  During his December 2013 video conference hearing, the Veteran testified that he originally was the guidon bearer, but once he could no longer carry the flag he was reassigned to a different military occupational specialty that did not require him to place weight on his shoulder.  The Veteran's service personnel records have not been associated with the claims file and may have some bearing on the Veteran's claim.  Hence, on remand, the National Personnel Records Center (NPRC) should be asked to provide a copy of the Veteran's Official Military Personnel File (OMPF)

It appears that the Veteran receives ongoing treatment at the West Los Angeles VAMC and the Oxnard CBOC. Therefore, medical records since August 2009 should also be obtained. 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.) 

The AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013). 

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran a VCAA notice letter informing him of the requirements for substantiating his claim of service connection for disability exhibited by bilateral ear ache on a secondary basis, and informing him of the respective duties of VA and the Veteran in obtaining evidence.

2. A transcript from the June 2010 hearing at the Los Angeles RO should be obtained and associated with the claims file.  If the transcript is lost or unavailable, the Veteran should be notified and provided an opportunity to request another hearing. 

3. Ask the NPRC to obtain a copy of the Veteran's complete Official Military Personnel File (OMPF), including any changes in his military occupational specialty or duties.  If efforts to obtain the Veteran's personnel records are unsuccessful through the NPRC, request such records from any other appropriate depository.

4. The AOJ should obtain from the West Los Angeles VAMC and the Oxnard CBOC any outstanding, pertinent records of treatment of the Veteran, since August 2009 and associate them with the virtual or paper claims file.

5. The AOJ should send to the Veteran a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim that is not currently of record, including the treating physicians identified during his December 2013 video conference hearing.  

6. After the completion of numbers 1 through 5 above; forward the Veteran's claims file to the examiner who conducted the VA examination in May 2010.  If there are relevant records in Virtual VA, the agency of original jurisdiction should make these records available to the examiner.

The examiner should provide an opinion as to whether it is at least as likely as not (50% or greater probability) that any right shoulder disability, including the right clavicle had its clinical onset during active service, within the first post service year, or is otherwise related to service, specifically to include his multiple parachute jumps or weight bearing in-service (carrying a ruck sack and weapons on back, or serving as the guidon bearer), rather than other intervening factors, (including  multiple work-related injuries and a motor vehicle accident involving the shoulder and upper extremities).  

The examiner must comment on the March 2008 statement from Dr. C.E.H., in which he noted that the Veteran continued to have right shoulder pain on and off for years as well as Dr. C.E.W.'s opinion that the Veteran's right shoulder pain, which now had evidence of type II arthritis with bone spurs, was a result of an in-service injury that occurred prior to October 24, 1972. The examiner should also address all pertinent lay statements, including the July 2008 statement and testimony from the Veteran's wife.  

A complete rationale should be provided for all opinions given. 

If the examiner, who performed the May 2010 VA examination, is not available, refer the claims file to another examiner to address the Board's inquiry and, if deemed necessary by that examiner, schedule the Veteran for another appropriate examination.  The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

7. After the completion of numbers 1 through 5 above, schedule the Veteran for an appropriate VA examination(s) to determine the nature and etiology of any disability exhibited by bilateral ear aches.  The claims file and Virtual VA record should be reviewed in conjunction with such examination.  The examiner should specifically consider June 2009 VA treatment records reflecting a diagnosis of otitis externa with perforation and scarring.  All necessary testing should be accomplished.  The examiner should: 

a)  For each disability exhibited by bilateral ear aches, the examiner should indicate whether there is a 50 percent probability or greater (at least as likely as not) that it had its onset in active service; or is otherwise related to service, including documented treatment in September 1972 and March 1974 for a rash on his ears and excision of a cyst on the left ear.  

b) If not related to service, then provide an opinion as to whether there is at least a 50 percent probability (at least as likely as not) that any disability exhibited by bilateral ear aches was caused or aggravated by the Veteran's service connected hearing loss and tinnitus.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation. 

The examiner must provide reasons for each opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

8. After undertaking any other development deemed appropriate, the AOJ should review the record, to include all evidence in the both physical and Virtual claims files that has not previously been addressed in the most recent supplemental statements of the case (SSOCs) of record, and readjudicate the issues of entitlement to service connection for an ear ache disability, including as secondary to hearing loss and tinnitus and right shoulder disability, including the right clavicle.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a SSOC and afforded an opportunity to respond before the record is returned to the Board for further review.

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2013).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


